DETAILED ACTION
This Office action is in response to the applicant's filing of 01/29/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 01/29/2021 amended claims 1-3, 6, 7, 9, and 11-14. Claims 1-14 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/29/2021 has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-14 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, 
Step 2A, Prong I: Independent claim 1 recites a method for sending an electronic communication over a network through a central distribution server based upon a predetermined delivery criterion being satisfied. Under Step 2A, Prong I, claims 1 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Sending an electronic communication over a network through a central distribution server based upon a predetermined delivery criterion being satisfied; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving an electronic communication from a first user device; storing the electronic communication in a first user account; automatically sending the electronic communication to a second user device upon satisfaction of a predetermined delivery criterion. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 1 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 1 has recited the following additional elements: User device, Database, Central distribution server, and Electronic communication network. These additional elements in claim 1 is not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. user device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 1 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, pages 4-5, for implementing the user device/electronic communication network/central distribution server, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-14 further recite the method of claim 1. Dependent claims 2-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 1. For example, claims 2-14 further describe the limitations for sending an electronic communication over a network through a central distribution server based upon a predetermined delivery criterion being satisfied – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-14, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0185368 to Nordstrom in view of U.S. Patent 11,057,446 to Shribman.

With respect to Claim 1:
Nordstrom teaches:
A method for sending an electronic communication over an electronic communication network through a central distribution server, the method comprising (Nordstrom: ¶ [0023]):
receiving an electronic communication from a first user device, the electronic communication including at least one predetermined delivery criterion and associated with at least a second user device, the at least a second user device associated with a respective at least a second user, the electronic communication sent from a first user device to a database over the electronic communication network, the database hosted on the central distribution server in electronic communication with the first user device over the electronic communication network (i.e. receiving request for electronic communication with respect with a second user, wherein the electronic communication includes delivery criterion such as geographic location. The electronic communication is routed to a database such as the collaboration system) (Nordstrom: ¶ [0042] “At block 202, two or more mobile devices 12, for example, mobile devices 12A and 12B, register with the collaboration system 26. A mobile device 12 can register with the collaboration system 26 via a user interface displayed at the mobile device 12, or from another computer, or from a display directly attached to the collaboration system. As part of the registration process, a user of each mobile device 12A, 12B can establish an account on the system 26 and enter profile data, which can be processed by the collaboration system 26, for example, to perform an operation in accordance with an embodiment. As described herein, profile data can include user contact information or other social relationship data, user status information, for example, a status indicating that the user is currently hungry or bored and/or available for communication, personal details, associated attributes, and/or desired search criteria or scanning preferences, for example, a designated search radius of 1 mile from a current location of the mobile device 12. As described herein, profile data can include other location data, and/or other relevant configuration data, for example, permission to monitor a location of a mobile device 12 according to one or more localization and tracking methods known to those of ordinary skill in the art, for example, using GPS techniques.” Furthermore, as cited in ¶ [0061] “The collaboration system 26 can determine that the first smartphone 312A is at a same location as the second smartphone 312B, for example, a same shopping mall. For example, a first user of the first smartphone 312A can include profile data and search criteria indicating that the first user is interested in establishing communications with other registered users within I mile of the first smartphone 312A. The collaboration system 26 can also, or alternatively, determine from the profile data of each of the users of the smartphones 312A, 312B that the users have a common interest, for example, sports, and can further determine that the shopping mall includes an athletic department.”);
storing the electronic communication in a first user account associated with the first user and stored on the database (i.e. user creates an account and information associated with user’s interest in content is stored) (Nordstrom: ¶ [0042] “At block 202, two or more mobile devices 12, for example, mobile devices 12A and 12B, register with the collaboration system 26. A mobile device 12 can register with the collaboration system 26 via a user interface displayed at the mobile device 12, or from another computer, or from a display directly attached to the collaboration system. As part of the registration process, a user of each mobile device 12A, 12B can establish an account on the system 26 and enter profile data, which can be processed by the collaboration system 26, for example, to perform an operation in accordance with an embodiment. As described herein, profile data can include user contact information or other social relationship data, user status information, for example, a status indicating that the user is currently hungry or bored and/or available for communication, personal details, associated attributes, and/or desired search criteria or scanning preferences, for example, a designated search radius of 1 mile from a current location of the mobile device 12. As described herein, profile data can include other location data, and/or other relevant configuration data, for example, permission to monitor a location of a mobile device 12 according to one or more localization and tracking methods known to those of ordinary skill in the art, for example, using GPS techniques.”); and
automatically sending the electronic communication to at least a second user device in electronic communication with the central distribution server over the electronic communication network upon satisfaction of the at least one predetermined delivery criterion (Nordstrom: ¶ [0089] “Accordingly, at decision diamond 610, a determination is made whether the mobile devices 12A, 12B select each other. Each user's selection is transmitted from their mobile device 12A, 12B to the collaboration system 26 and stored at a table or other format associated with the user's account. If the users mutually select each other, then the method 600 proceeds to block 612, where each mobile device user 12A, 12B is made aware of each other's identity. Here, the collaboration system 26 may transmit a message or signal to either or both mobile devices 12A, 12B informing them of each other's status, profile attributes, or other information. In other words, the users are alerted to the fact they share the same status via a message sent to their respective devices 12A, 12B only if each user mutually selects the other's profile. Users would then have the ability of pressing a button (e.g., call Bob now) to initiate a telephone call, play a game, send an instant message, share content, text message, or otherwise participate in a mode of communication well-known to those of ordinary skill in the art.” Furthermore, as cited in ¶ [0125] “The retailer, either manually or through an automated function, may issue the user an electronic coupon or alert the user of a sale via a message, e.g., text, e-mail, instant message, etc. to entice them to enter the store. The system 26 may be automated, i.e., pre-programmed, or managed in real-time by the retailer. For example, the retailer may have an account on the system and be able to enter information about users to whom it desires to market its products. As the system 26 monitors the movement patterns of mobile devices 12 on the network 16, if there is a match the system 26 will automatically transmit the marketing materials to that user.”).
Nordstrom does not explicitly disclose the electronic communication including at least one predetermined delivery criterion and associated with at least a second user device.
However, Shribman further discloses the electronic communication including at least one predetermined delivery criterion and associated with at least a second user device (Shribman: Col. 81 Line 56 - Col. 82 Line 58 “Any analyzing herein may comprise selecting records from the data structure according to a criterion, and the analysis result may comprise part or all of the selected records or may be based on part or all of the selected records. The criterion may be based on, may be according to, or may be included in, the received request. The received request may comprise a first client device identifier, and the analyzing may comprise selecting records from the data structure that comprise the first client device identifier…The weighted average may use weighting factors that may be based on the respective records time or on a geographical location associated with the respective client device or with the request…A method may be used by a server for providing over the Internet, a primary service to a first client device and a content delivery service to a second client device. The method may comprise providing the primary service to the first client device; determining an availability of a resource for content delivery service; and providing, in response to determining the availability of the resource, the content delivery service to the second client device, concurrently with the providing of the primary service.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Shribman’s the electronic communication including at least one predetermined delivery criterion and associated with at least a second user device to Nordstrom’s method for sending an electronic communication over an electronic communication network through a central distribution server.  One of ordinary skill in the art would have been motivated to do so in order to allow “for streaming content from multiple servers, and, in particular, to concurrently streaming video content from multiple sources, such as from multiple Content Distribution Networks.” (Shribman: Col. 1 Lines 18-21).

With respect to Claim 2:
Nordstrom teaches:
The method of claim 1, further comprising the step of: storing the electronic communication in at least a second user account associated with the at least a second user and stored on the database (i.e. messages are stored in tables associated with user account such as the second user) (Nordstrom: ¶ [0101] “A user may highlight or select a user on their map or other display presented on the mobile device or choose them from a stored contact list, etc. If security settings are available, and allow for it, certain information stored in the other user's table may be transferred over the network 16 and displayed on the mobile device. The user may then have an option of selecting an "Instant Message" button. If selected, a chat window would open, allowing the user to enter content. Upon hitting a send or transmit button at the mobile device, the message is sent to the appropriate server (not shown) over the network 16. The message would be routed to the account of the other user, and the message would be transmitted over the network 16 to that user and displayed on their device or converted into a signal or alert.”).

With respect to Claim 3:
Nordstrom teaches:
The method of claim 1, wherein the electronic communication further includes a targeted promotion (Nordstrom: ¶ [0075] “At block 502, marketing information is registered at the collaboration system 26. For example, a business may establish an account, post a coupon, and/or designate information associated with the coupon such as target customer demographics, eligible locations, or eligible timeframes before expiration of the coupon, etc.”).

With respect to Claim 4:
Nordstrom teaches:
The method of claim 3, wherein the targeted promotion is selected from a plurality of available promotions, the plurality of available promotions stored in a promotion database, the promotion database hosted with the central distribution server, each of the plurality of available promotions associated with a merchant user (i.e. coupons are stored in server associated with collaboration system, wherein the account is associated with a business) (Nordstrom: ¶ [0075] “At block 502, marketing information is registered at the collaboration system 26. For example, a business may establish an account, post a coupon, and/or designate information associated with the coupon such as target customer demographics, eligible locations, or eligible timeframes before expiration of the coupon, etc. The marketing information can be stored at the computer system 20, for example, at memory 24, or at a remote storage location in communication with the collaboration system 26.”).

With respect to Claim 5:
Nordstrom teaches:
The method of claim 4, wherein the plurality of available promotions presented to the first user based on the at least one predetermined delivery criterion (i.e. coupons are presented to users based on the profile match or geographic location criteria being satisfied) (Nordstrom: ¶ [0076] “At block 504, registered marketing information is identified that may be of interest to mobile device users identified in a profile data match result, and selected in response to an "opt-in" as described herein. For example, the collaboration system 26 may assess from mobile device profile data the current location and interests of each mobile device user and identify that they both drink coffee. The system 26 can identify registered marketing information, e.g., coupons posted by coffee shops at or near the location, which may be of particular interest to one or both users.”).

With respect to Claim 6:
Nordstrom teaches:
The method of any one of claim 1, further comprising the step of: authenticating at least one of the first user device and the second user device with the central distribution server over the electronic communication network (i.e. registered users verify/authenticate their identity by logging their credentials) (Nordstrom: ¶ [0115] “In an embodiment, the collaboration system 26 may allow registered mobile device users 12 to modify or control how they are displayed, or what is displayed about them, on displays of other mobile device users 12 prior to and/or even after establishing a connection to further protect their privacy and safety…Through a web interface, desktop, or mobile device application or other network interface, the registered mobile device user can log into an account and through the mobile device user interface select the desired settings available. The settings can saved at a table on the computer system 20 or other storage device associated with their account.”).

With respect to Claim 7:
Nordstrom teaches:
The method of any one of claim 1, wherein, upon the sending of the electronic communication to the at least a second user device over the electronic communication network, a geographic location is associated with the automatically sent electronic communication, the geographic location corresponding to the at least a second user device's geographic location when the electronic communication is received by the at least a second user device (Nordstrom: ¶ [0035] “The collaboration system 26 can compare the location data, profile data, search criteria, and/or other data related to a mobile device 12 to identify a common location, attribute, or other profile data shared by two or more mobile devices 12. The collaboration system 26 can generate a match result when a comparison produces profile data or related information that is common to different mobile device users 12. For example, a match result can be generated when the collaboration system 26 establishes that two mobile devices 12 are in a same city block and that the user of each mobile device 12 indicates as a status that he or she is hungry.”).

With respect to Claim 8:
Nordstrom teaches:
The method of claim 7, wherein the geographic location is stored in at least one of the first user account and the second user account, the geographic location displayed in a geographic map accessible through the at least one of the first user account and the second user account (Nordstrom: ¶ [0035] “The collaboration system 26 can compare the location data, profile data, search criteria, and/or other data related to a mobile device 12 to identify a common location, attribute, or other profile data shared by two or more mobile devices 12. The collaboration system 26 can generate a match result when a comparison produces profile data or related information that is common to different mobile device users 12. For example, a match result can be generated when the collaboration system 26 establishes that two mobile devices 12 are in a same city block and that the user of each mobile device 12 indicates as a status that he or she is hungry.”).

With respect to Claim 9:
Nordstrom teaches:
The method of any one of claim 1, further comprising the step of: if the at least one predetermined delivery criterion has not been satisfied, sending a prompt message to the first user device (i.e. sending a silent alert if a non-close match is attempting to make contact) (Nordstrom: ¶ [0037] “In another example, a user may set all non-close contacts in the mobile device contact list, e.g., a contact who is not a friend or immediate family member, to a silent mode and receive a silent alert such as a text message if a non-close contact is identified in a match.”).

With respect to Claim 10:
Nordstrom teaches:
The method of claim 8, wherein the prompt message includes means for cancelling the electronic communication (i.e. users did not select each other during the “opt-in” process) (Nordstrom: ¶ [0100] “If the users don't choose each other, i.e., no opt-in, they are not connected and no further information is revealed.”).

With respect to Claim 11:
Nordstrom teaches:
The method of claim 9, wherein the prompt message includes means for sending a hint message to the second user device, the hint message including hint information that corresponds to the at least one predetermined delivery criterion and further comprising the step of: sending the hint message to the second user device (i.e. blinding message) (Nordstrom: ¶ [0114] “In an embodiment, the systems and methods include a "blind messaging" feature. As users initially interact on the system, such as using the Instant Messaging feature, their screen name is used to protect their identity. During a messaging exchange, the server accesses the users profile and returns only their screen name. Any message or other data exchanged are stored in a table on the computer system 20 or other storage device and is associated with this screen name that then is related to the user's account.”).

With respect to Claim 12:
Nordstrom teaches:
The method of any one of claim 1, further comprising the steps of: receiving an invitation message from the first user device, the invitation directed to the at least one second user, the invitation message including identification information relating to the at least one user (i.e. virtual invitation) (Nordstrom: ¶ [0135] “Another matching function can include a user-defined virtual invitation, also referred to as a smart flier, virtual post, or virtual flier. Here, a user may post an electronic, geo-tagged ' virtual flier' to invite other users to join the user for an activity such as a meeting, soccer game, and so on. The user can create an electronic flier with trigger or attribute information described herein, and post it to the system 26. If another user is determined by the collaboration system 26 to match the attribute information, the other user can receive at a mobile device, or computer or other electronic device a message containing the information. For example, an employee of a company may be interested in a jog during lunch, and my post a smart flier that indicates that the employee is looking for fellow joggers. The data associated with the flier may include inputs such as activity type (nm), time to post (12 p.m.), matching criteria such as search terms (run, runner), search time (9 a.m.-11:30 a.m.), distance from user (100 m), etc. The user can populate a form input on their mobile device 12, or upload a pre-designated flier to the mobile device 12. The flier data can be located at the mobile device 12 of the jogger, and alert other mobile device users within their vicinity of a jogger.”), and
sending the invitation message to the at least one second user device (i.e. sending virtual invitation) (Nordstrom: ¶ [0135] “Another matching function can include a user-defined virtual invitation, also referred to as a smart flier, virtual post, or virtual flier. Here, a user may post an electronic, geo-tagged ' virtual flier' to invite other users to join the user for an activity such as a meeting, soccer game, and so on. The user can create an electronic flier with trigger or attribute information described herein, and post it to the system 26. If another user is determined by the collaboration system 26 to match the attribute information, the other user can receive at a mobile device, or computer or other electronic device a message containing the information. For example, an employee of a company may be interested in a jog during lunch, and my post a smart flier that indicates that the employee is looking for fellow joggers. The data associated with the flier may include inputs such as activity type (nm), time to post (12 p.m.), matching criteria such as search terms (run, runner), search time (9 a.m.-11:30 a.m.), distance from user (100 m), etc. The user can populate a form input on their mobile device 12, or upload a pre-designated flier to the mobile device 12. The flier data can be located at the mobile device 12 of the jogger, and alert other mobile device users within their vicinity of a jogger.”).

With respect to Claim 13:
Nordstrom teaches:
The method of any one of claim 1, further comprising the steps of: receiving a hint message from the first user device, the hint message including hint information that corresponds to the at least one predetermined delivery criterion (i.e. receiving blinding message that corresponds to a common interest or geographic location) (Nordstrom: ¶ [0100] “Here, the collaboration system 26 may employ a "blinded" approach to keep users anonymous while still allowing them to interact with each other prior to a match and establishing a communication. For example, nearby users on the network 16 may be displayed on a map on a user's display with only limited or scrambled information about them, for example, with only a generic icon, or actual locations may be intentionally offset on the user's map display, etc. For example, hungry users within the vicinity of a user may be displayed as "Hungry User" icons on the user's display and may appear a few blocks away from where they actually are.”); and
sending the hint message to the second user device (i.e. blinding message is sent to second user) (Nordstrom: ¶ [0114] “In an embodiment, the systems and methods include a "blind messaging" feature. As users initially interact on the system, such as using the Instant Messaging feature, their screen name is used to protect their identity. During a messaging exchange, the server accesses the users profile and returns only their screen name. Any message or other data exchanged are stored in a table on the computer system 20 or other storage device and is associated with this screen name that then is related to the user's account.”).

With respect to Claim 14:
Nordstrom does not explicitly disclose the method of any one of claim 1, further comprising the step of: automatically sending a confirmation message to the first user device over the electronic communication network upon the sending of the electronic communication to the at least a second user device.
However, Shribman further discloses automatically sending a confirmation message to the first user device over the electronic communication network upon the sending of the electronic communication to the at least a second user device (i.e. content receipt, indicating content has been delivered, is sent to client device) (Shribman: Col. 132 Lines 55-62 “In response, the resource server 23c, as part of a "Content Receipt" step 228 returns as message 206h the resource 201 to the client device 24c, so it can be used or presented ( or played) to the user 205. A copy 206j of the retrieved resource 201 is also stored in the 60 cache 203 as part of the automatic and normal web browser 202 operation in a "Cache Storing" step 227, for future use when and if required.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Shribman’s automatically sending a confirmation message to the first user device over the electronic communication network upon the sending of the electronic communication to the at least a second user device to Nordstrom’s method for sending an electronic communication over an electronic communication network through a central distribution server.  One of ordinary skill in the art would have been motivated to do so in order to allow “for streaming content from multiple servers, and, in particular, to concurrently streaming video content from multiple sources, such as from multiple Content Distribution Networks.” (Shribman: Col. 1 Lines 18-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Publication 2017/0249794 to Davis for disclosing a remote administration of a portable electronic key. An activation signal may be delivered to wireless communications circuitry of the portable electronic key to enable the key to perform one or more tasks. A smart device can receive information related to the activation signal from a server device. The smart device may deliver the activation signal to the portable electronic key via a wireless communications link established in accordance with a wireless networking standardized communications protocol. A user verification procedure may be performed at one of the portable electronic key and the smart device. The user verification procedure may indicate if a holder of the portable electronic key is authorized to use the key. Delivery of the activation signal may be initiated in response to completion of the user verification procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
September 11, 2021